 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8       TABATHA FRERKS, et al.,                          CASE NO. C19-978RSM

 9                    Plaintiffs,                         MINUTE ORDER

10             v.

11       TODD P. WOLF, et al.,

12                    Defendants.

13

14            The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16            On August 29, 2019, Plaintiffs1 filed an “Ex Parte Motion in Support of Request for

17   Injunction, Writ, Partial Summary Judgments and All Other Relief.” Dkt. #18. Relying on their

18   Complaint and attached exhibits, Plaintiffs’ Motion variously references default judgment,

19   summary judgment, injunctive relief, and indicates that “all above relief shall maintain all

20
     1
       Plaintiffs’ filing purports to be electronically signed by both Plaintiffs. Dkt. #18 at 6. However,
21
     only Plaintiff Tabatha Frerks has registered to electronically file in this action. Dkt. #9. Plaintiff
     Charles Frerks has not registered to participate electronically and therefore may not electronically
22
     sign documents filed herein. See U.S. District Court, Western District of Washington Electronic
     Filing Procedures for Civil and Criminal Cases, Section III.L (p. 9–10) (“If a pro se party files a
23
     paper document, or submits a document for filing via e-mail, the document must contain a
     physical signature.”). To the extent Plaintiffs’ Motion purports to be filed on behalf of both
24
     Plaintiffs, it is improper.

     MINUTE ORDER – 1
 1   Plaintiffs additional causes of action.” Id. Plaintiffs have noted their Motion for consideration

 2   on the same day it was filed, August 29, 2019. Id.

 3          Putting aside any substantive deficiencies, Plaintiffs’ Motion suffers from several

 4   procedural deficiencies that render it improper. Plaintiffs do not include a proposed order,

 5   compounding the Court’s trouble determining the intent of the Motion. See LCR 7(b)(1) (moving

 6   party “shall file the motion and proposed order with the clerk”). To the extent Plaintiffs’ Motion

 7   seeks default judgment, it is premature, as default has not been entered as to any defendant. See

 8   LCR 55(b)(1) (“[n]o motion for judgment by default should be filed against any party unless the

 9   court has previously” entered default); see also Dkt. #19 (defendants noting other procedural

10   deficiencies if Plaintiffs’ Motion is considered a motion for default or for default judgment). To

11   the extent Plaintiffs’ Motion seeks preliminary injunctive relief or summary judgment, it was

12   improperly noted for consideration on the same day it was filed. See LCR 7(d)(3) (“motions for

13   summary judgment [and] motions seeking a preliminary injunction . . . shall be noted for

14   consideration on a date no earlier than the fourth Friday after filing and service of the motion”).

15          Accordingly, the Court STRIKES Plaintiffs’ Ex Parte Motion in Support of Request for

16   Injunction, Writ, Partial Summary Judgments and All Other Relief (Dkt. #18) as procedurally

17   improper. The Clerk shall mail a copy of this minute order to Plaintiff Charles Frerks at his last

18   known address.

19          Dated this 3 day of September, 2019.

20
                                                           WILLIAM McCOOL, Clerk
21
                                                           By: /s/ Paula McNabb
22                                                             Deputy Clerk

23

24

     MINUTE ORDER – 2
